[Cite as State v. Cornick, 2013-Ohio-5249.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 99609



                                      STATE OF OHIO

                                                        PLAINTIFF-APPELLANT

                                                  vs.

                         PHILLIP R. CORNICK, ET AL.
                                                        DEFENDANTS-APPELLEES




                                              JUDGMENT:
                                               DISMISSED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-563092

        BEFORE: Stewart, A.J., Keough, J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED:                       November 27, 2013
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Christopher D. Schroeder
           Daniel M. Kasaris
           Matthew E. Meyer
Assistant County Prosecutors
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113


ATTORNEYS FOR APPELLEES PHILLIP CORNICK, RICHARD UPCHURCH,
P & E TECHNOLOGIES, INC. AND VS2 WORLDWIDE COMMUNICATIONS,
L.L.C.

Donald J. Malarcik
The Gothic Building
54 E. Mill Street, Suite 400
Akron, OH 44308

Mark E. Schamel
Cathy A. Hinger
Joshua D. Greenberg
Womble, Carlyle, Sandridge & Rice, L.L.P.
1200 Nineteenth Street, N.W., Suite 500
Washington, DC 20036

ATTORNEY FOR APPELLEE GEORGE GEORGEKOPOULOS

David G. Phillips
17921 Lakeshore Boulevard
Cleveland, OH 44119

ATTORNEY FOR APPELLEE PETE GEORGEKOPOULOS

Edward A. Heffernan
Skylight Office Tower
1660 West 2d Street, Suite 410
Cleveland, OH 44113

ATTORNEY FOR APPELLEES CHRISTOS KARASARIDES, JR., CKARE
CORP., AND ELITE ENTERTAINMENT, INC. DBA VS2 MARKETING
GROUP

Brian Pierce
The Gothic Building
54 East Mill Street, Suite 400
Akron, OH 44308

ATTORNEY FOR APPELLEE MICHAEL KOTY

Gregory S. Robey
Robey & Robey
14402 Granger Road
Maple Hts., OH 44137

ATTORNEYS FOR APPELLEE MARTIN SARCYK

Mark R. DeVan
Steven D. Shafron
Berkman, Gordon, Murray & DeVan
55 Public Square, Suite 2200
Cleveland, OH 44113

ATTORNEYS FOR APPELLEE NEIL SARCYK

Clare C. Christie
Roger M. Synenberg
Synenberg & Associates, L.L.C.
55 Public Square, Suite 1200
Cleveland, OH 44113
MELODY J. STEWART, A.J.:

      {¶1} Sua sponte, it appears that the lower court case number listed in the notice of

appeal, CR-563092, has been dismissed without prejudice by the court of common pleas

because the state of Ohio has reindicted the remaining defendants under a new court of

common pleas case number. Our appellate jurisdiction extends only to CR-563092, the

case actually appealed to this court. See Marcum v. Colonial Ins. Co. of Wisconsin, 10th

Dist. Franklin No. 02AP-917, 2003-Ohio-4369, ¶ 20; State v. Steers, 4th Dist.

Washington No. 11CA33, 2013-Ohio-3266, ¶ 1. Because a dismissal without prejudice

is not a final order under R.C. 2505.02, State v. Craig, 116 Ohio St.3d 135,

2007-Ohio-5752, 876 N.E.2d 957, ¶ 8, we have no jurisdiction over this interlocutory

appeal.

      {¶2} Accordingly, the appeal is dismissed.

      It is ordered that appellees recover of appellant their costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, ADMINISTRATIVE JUDGE

KATHLEEN ANN KEOUGH, J., and
EILEEN T. GALLAGHER, J., CONCUR